Normal, J.,
concurring.
I concur in the affirmance of the order of confirmation, but express no opinion upon the proposition stated in the third paragraph of the syllabus, for the reason the same is not presented by the record, and the determination thereof is not essential to a proper disposition of the cause. The return of the special master commissioner to the order of sale discloses that the order was received by him on September 13, 1895; that the premises were appraised in writing by himself and two disinterested •freeholders of the county, “which appraisement is herewith returned, a copy of which I forthwith deposited with the clerk of the district court of said county, * * * and thereupon on the 20th day of September, A. D. 1895, I caused a notice to be published in the Omaha Mercury, a newspaper printed in and of general circulation in said county, that I would offer said lands for sale,” etc. The first publication of the notice of sale was made on September 20, 1895, and the foregoing quotation from the return of the master commissioner establishes that a copy of the appraisement was duly deposited with the clerk of the district court prior to the commencement of the publication of the notice of sale. It is true a copy of the appraisement, as disclosed by the transcript, was filed September 21, 1895, but that is insufficient to show that another copy of the appraisement had not been previously filéd, as stated in the return to the order of ■sale, especially as the transcript brought here does not purport to contain .all of the record»